Exhibit 10.53

INVESTMENT MANAGEMENT AGREEMENT

dated as of November 14, 2014

BY AND BETWEEN

JUNIATA RIVER LLC,

a Delaware limited liability company

AND

FS INVESTMENT CORPORATION II,

a Maryland corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    GENERAL DUTIES OF THE INVESTMENT MANAGER      1    2.   
DUTIES AND OBLIGATIONS OF THE INVESTMENT MANAGER WITH RESPECT TO THE
ADMINISTRATION OF THE COMPANY      3    3.    AUTHORITY TO BIND THE COMPANY; NO
JOINT VENTURE      5    4.    LIMITATIONS RELATING TO PORTFOLIO INVESTMENTS     
6    5.    BROKERAGE      8    6.    COMPENSATION      8    7.    EXPENSES     
8    8.    SERVICES TO OTHER COMPANIES OR ACCOUNTS; CONFLICTS OF INTEREST      9
   9.    DUTY OF CARE AND LOYALTY; EXCULPATION OF LIABILITY      10    10.   
INDEMNIFICATION      10    11.    TERM OF AGREEMENT; EVENTS AFFECTING THE
INVESTMENT MANAGER; SURVIVAL OF CERTAIN TERMS; DELEGATION      14    12.   
POWER OF ATTORNEY; FURTHER ASSURANCES      17    13.    AMENDMENT OF THIS
AGREEMENT; ASSIGNMENT      17    14.    NOTICES      18    15.    BINDING NATURE
OF AGREEMENT; SUCCESSORS AND ASSIGNS      19    16.    ENTIRE AGREEMENT      19
   17.    COSTS AND EXPENSES      19    18.    BOOKS AND RECORDS      19    19.
   TITLES NOT TO AFFECT INTERPRETATION      19    20.    PROVISIONS SEPARABLE   
  19    21.    GOVERNING LAW      19    22.    EXECUTION IN COUNTERPARTS      20
   23.    THIRD PARTY RIGHTS; BENEFITS OF AGREEMENT      20    24.   
REPRESENTATIONS AND WARRANTIES OF THE INVESTMENT MANAGER      20    25.   
CONFLICT WITH THE LOAN AGREEMENT      22    26.    SUBORDINATION      22    27.
   NO PROCEEDINGS      22    28.    CONFIDENTIALITY      23   

 

i



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT

This Investment Management Agreement (the “Agreement”), dated as of November 14,
2014, is made by and between JUNIATA RIVER LLC (the “Company”), a Delaware
limited liability company, and FS INVESTMENT CORPORATION II (the “Investment
Manager”), a Maryland corporation. Reference is made to that certain Loan
Agreement, dated as of the date hereof, among the Company, the lenders (the
“Lenders”) and agents (the “Agents”) referred to therein, JPMorgan Chase Bank,
National Association, as administrative agent (the “Administrative Agent”),
Citibank, N.A., as collateral agent (the “Collateral Agent”), and Virtus Group,
LP, as collateral administrator (the “Collateral Administrator”) (as the same
may be amended from time to time, the “Loan Agreement”). Unless otherwise
specified, capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given to them in the Amended and Restated Limited
Liability Company Agreement of the Company dated as of the date hereof (as the
same may be amended from time to time, the “Operating Agreement”) or if not
defined therein, shall have the meanings given to them in the Loan Agreement.
References herein to the Loan Agreement shall be applicable solely while it is
in effect.

1. General Duties of the Investment Manager.

Subject to the direction and control of the Company and subject to and in
accordance with the terms of the Loan Agreement, the Operating Agreement, the
policies adopted or approved by the Company and the terms of this Agreement, the
Investment Manager agrees to supervise and direct the investment and
reinvestment of the Portfolio Investments, manage, service, administer and make
collections on the Portfolio Investments and perform its duties set forth
herein, and shall perform on behalf of the Company those investment and leverage
related duties and functions of the Company as shall be assigned to the Company
or the Investment Manager in the Loan Agreement or as delegated from time to
time to the Investment Manager by the Company. The Investment Manager shall
endeavor to comply in all material respects with all applicable federal and
state laws and regulations. In addition to, and without limiting, the duties set
forth in this Section 1, the Investment Manager acknowledges that the Company is
required or permitted to cause it to perform functions specified in the
following sections of the Loan Agreement: Sections 1.02(a), 1.04, 1.05(a),
2.03(d), 6.03(y), 6.03(mm), and 8.03(b), (the “Specific Loan Agreement
Provisions”). The Investment Manager acknowledges that it has read and
understands the requirements of the Specific Loan Agreement Provisions, and to
the extent of its authority hereunder, hereby agrees to act in all material
respects in accordance with the Specific Loan Agreement Provisions subject to
and in accordance with the terms of this Agreement. Subject to the foregoing,
the other provisions of this Agreement and the terms of the Loan Agreement, the
Investment Manager is hereby appointed as the Company’s agent and
attorney-in-fact with authority to negotiate, execute and deliver all documents
and agreements on behalf of the Company and to do or take all related acts, with
the power of substitution, to acquire, dispose of or otherwise take action with
respect to or affecting the Portfolio Investments, including, without
limitation:

(a) identifying and originating Portfolio Investments to be purchased by the
Company, selecting the dates for such purchases, and purchasing or directing the
purchase of such Portfolio Investments on behalf of the Company;

 

1



--------------------------------------------------------------------------------

(b) identifying Portfolio Investments owned by the Company to be sold by the
Company, selecting the dates for such sales, and selling such Portfolio
Investments on behalf of the Company;

(c) negotiating and entering into, on behalf of the Company, documentation
providing for the purchase and sale of Portfolio Investments, including without
limitation, confidentiality agreements and commitment letters;

(d) structuring the terms of, and negotiating, entering into and/or consenting
to, on behalf of the Company, documentation relating to Portfolio Investments to
be purchased, held, exchanged or sold by the Company, including any amendments,
modifications or supplements with respect to such documentation;

(e) exercising, on behalf of the Company, rights and remedies associated with
Portfolio Investments, including without limitation, rights to petition to place
an obligor or issuer in bankruptcy proceedings, to vote to accelerate the
maturity of a Portfolio Investment, to waive any default, including a payment
default, with respect to a Portfolio Investment and to take any other action
which the Investment Manager deems necessary or appropriate in its discretion in
connection with any restructuring, reorganization or other similar transaction
involving an obligor or issuer with respect to a Portfolio Investment, including
without limitation, initiating and pursuing litigation;

(f) responding to any offer in respect of Portfolio Investments by tendering the
affected Portfolio Investments, declining such offer, or taking such other
actions as the Investment Manager may determine;

(g) exercising all voting, consent and similar rights of the Company on its
behalf and advising the Company with respect to matters concerning the Portfolio
Investments;

(h) advising and assisting the Company with respect to the valuation and rating
of the Portfolio Investments;

(i) retaining legal counsel and other professionals (such as financial advisers)
to assist in the structuring, negotiation, documentation, administration and
modification and restructuring of Portfolio Investments;

(j) directing, or causing to be directed, all obligors to pay Interest Proceeds
and Principal Proceeds (collectively, “Collections”) directly to the appropriate
Account, depositing all Collections received directly by it into the appropriate
Account within one (1) Business Day of receipt thereof and, within three
(3) Business Day after receipt into the appropriate Account, identifying all
Collections received by it as Interest Proceeds or Principal Proceeds. If
notwithstanding the foregoing the Investment Manager at any time thereafter
receives any Collections or any other proceeds of any Portfolio Investments
constituting Interest Proceeds or Principal Proceeds, the Investment Manager
shall direct or cause to be directed, the related obligor to make such payments
to the Accounts and shall promptly, and in any event no later than the Business
Day after receipt thereof, deposit or cause to be deposited all such amounts
into the appropriate Account;

 

2



--------------------------------------------------------------------------------

(k) cooperating with the Collateral Agent in connection with the preparation of
the Monthly Reports and any supplement thereto and (i) supplying any information
maintained by it that the Collateral Agent may from time to time reasonably
request with respect to the Collateral and reasonably needs to complete the
reports, calculations and certificates required to be prepared by the Collateral
Agent hereunder or required to permit the Collateral Agent to perform its
obligations hereunder, and (ii) reviewing and verifying the contents of the
aforesaid reports (including the Monthly Report), instructions, statements and
certificates;

(l) undertaking the obligations in the Specific Loan Agreement Provisions in
accordance with such provisions;

(m) causing the Company to pay, perform and discharge or cause to be paid,
performed and discharged promptly all (i) all federal, state, county, city,
municipal, local, foreign or other governmental taxes; (ii) all levies,
assessments, charges, or claims of any governmental entity or any claims of
statutory lienholders, the nonpayment of which could give rise by operation of
law to a Lien on the Portfolio Investments or any other property of the Company
and (iii) any such taxes, levies, assessment, charges or claims which constitute
a lien or encumbrance on any property of the Company (collectively, “Charges”)
payable by it, except where the failure to so pay, discharge or otherwise
satisfy such Charge would not, individually or in the aggregate, be expected to
have a Material Adverse Effect; and

(n) in the Investment Manager’s discretion, performing such actions on behalf of
the Company as permitted in the Loan Agreement and making such determinations as
necessary (in the Investment Manager’s discretion) to carry out the Company’s
business under the Loan Agreement.

In performing its duties hereunder, the Investment Manager shall seek to
maximize the value of the Collateral for the benefit of the Company, taking into
account the investment criteria and limitations set forth herein and in the Loan
Agreement; provided, that (x) the Investment Manager shall not be responsible if
such objectives are not achieved so long as the Investment Manager performs its
duties under this Agreement and the Loan Agreement in the manner provided for
herein and therein; and (y) there shall be no recourse to the Investment Manager
with respect to the Loan Agreement. In no event whatsoever shall there be
recourse to the Investment Manager or any of its Affiliates for any amounts
payable on the Advances or the other payment obligations of the Company under
the Loan Agreement or any of the other documents executed and delivered by the
Company in connection with the transactions contemplated by the Loan Agreement.
For the avoidance of doubt, the Investment Manager does not guarantee the
performance of any obligations of any other Person under any Loan Document.

2. Duties and Obligations of the Investment Manager with Respect to the
Administration of the Company.

The Investment Manager agrees to furnish office facilities and equipment and
clerical, bookkeeping and administrative services (other than such services, if
any, provided by the Company’s custodian and other service providers) to the
Company. To the extent requested by the Company, the Investment Manager agrees
to provide the following administrative services:

 

3



--------------------------------------------------------------------------------

(a) maintain or oversee the maintenance of the books and records of the Company
and maintain (or oversee maintenance by other persons) such other books and
records required by law or for the proper operation of the Company;

(b) to the extent prepared or filed by the Company, oversee the preparation and
filing, and in all events review and ensure the timely filing, of all federal,
state and local income Tax returns required to be filed by the Company and any
other required Tax returns or reports;

(c) review the appropriateness of and arrange for payment of the Company’s
expenses;

(d) prepare for review and approval by officers and other authorized persons of
the Company (collectively, the “Authorized Signatories”) financial information
for the Company’s financial statements (if the Company prepares separate
financial statements) and such other reports, forms and filings, as may be
mutually agreed upon or as may be required by law or the Loan Agreement;

(e) prepare reports relating to the business and affairs of the Company as may
be mutually agreed upon and not otherwise prepared by others;

(f) make recommendations to the Company concerning the performance and fees of
any of the Company’s service providers as the Company may reasonably request or
deem appropriate;

(g) oversee and review calculations of fees paid to the Company’s service
providers;

(h) consult with the Authorized Signatories, and the Company’s independent
accountants, legal counsel, custodian and other service providers in
establishing the accounting policies of the Company and monitor financial
accounting services;

(i) determine the amounts available for distribution as dividends and
distributions to be paid by the Company to Parent;

(j) prepare such information and reports as may be required under the Loan
Agreement;

(k) provide such assistance to the Company’s custodian, counsel, auditors and
other service providers as generally may be required to properly carry on the
business and operations of the Company;

(l) respond to, or refer to the Company’s officers or Authorized Signatories,
inquiries relating to the Company;

(m) supervise any other aspects of the Company’s administration as may be agreed
to by the Company and the Investment Manager;

 

4



--------------------------------------------------------------------------------

(n) provide the following notices:

(i) to the Administrative Agent and the Collateral Agent, promptly after having
obtained actual knowledge thereof, notice of any Event of Default or Amendment;

(ii) to the Administrative Agent and the Collateral Agent, promptly after having
obtained actual knowledge thereof, but in no event later than three Business
Days thereafter, written notice of any Default; and

(iii) from time to time promptly following receipt thereof, forward to the
Collateral Administrator (as identified on an accompanying Schedule of Portfolio
Investments supplement) additional documents evidencing any assumption,
modification, consolidation or extension of a Portfolio Investment.

All services are to be furnished through the medium of any officers, Authorized
Signatories or employees of the Investment Manager or its affiliates as the
Investment Manager deems appropriate in order to fulfill its obligations
hereunder.

The Company shall, upon demand, reimburse the Investment Manager or its
affiliates for all out-of-pocket expenses incurred by them in connection with
the performance of the administrative services described in this Section 2.

3. Authority to Bind the Company; No Joint Venture.

(a) Except as provided in or pursuant to Sections 1, 4 and 12 hereof, the
Investment Manager shall have no authority to bind or obligate the Company. All
acts of the Investment Manager (other than as provided in the Loan Agreement,
the Operating Agreement or in Section 1 or Section 12 hereof with respect to any
Portfolio Investment) shall require the Company’s consent and approval to bind
the Company. Nothing in this Agreement shall be deemed to create a joint venture
or partnership between the parties with respect to the arrangements set forth in
this Agreement. For all purposes hereof, the Investment Manager shall be deemed
to be an independent contractor and, unless otherwise provided herein or
specifically authorized by the Company from time to time, shall have no
authority to act for or represent the Company.

(b) The Investment Manager shall act in conformity with the written instructions
and directions of the Company delivered in accordance with the terms and
conditions hereof, except to the extent that authority has been delegated to the
Investment Manager pursuant to the terms of this Agreement or the Operating
Agreement. The Investment Manager will not be bound to follow any amendment to
the Loan Agreement or the Operating Agreement until it has received written
notice thereof and until it has received a copy of the amendment from the
Company or the Administrative Agent; provided that if any such amendment
materially affects the rights or duties of the Investment Manager, the
Investment Manager shall not be obligated to respect or comply with the terms of
such amendment unless it consents thereto. Subject to the Fiduciary duty of the
Member, the Company agrees that it shall not permit any amendment to the
Operating Agreement that materially affects the rights or duties of the
Investment Manager to become effective unless the Investment Manager has been
given

 

5



--------------------------------------------------------------------------------

prior written notice of such amendment and has consented thereto in writing. The
Investment Manager may, with respect to the affairs of the Company, consult with
such legal counsel, accountants and other advisors as may be selected by the
Investment Manager. The Investment Manager shall be fully protected, to the
extent permitted by applicable law, in acting or failing to act hereunder if
such action or inaction is taken or not taken in good faith by the Investment
Manager in accordance with the advice or opinion of such counsel, accountants or
other advisors. The Investment Manager shall be fully protected in relying upon
any writing signed in the appropriate manner with respect to any instruction,
direction or approval of the Company and may also rely on opinions of the
Investment Manager’s counsel with respect to such instructions, directions and
approvals. The Investment Manager shall also be fully protected when acting upon
any instrument, certificate or other writing the Investment Manager believes in
good faith to be genuine and to be signed or presented by the proper person or
persons. The Investment Manager shall be under no duty to make any investigation
or inquiry as to any statement contained in any such writing and may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained if the Investment Manager in good faith believes the same to be
genuine.

4. Limitations Relating to Portfolio Investments.

(a) Portfolio Investments. Except as otherwise provided in this Section 4 and
subject to the requirements of the Loan Agreement, the Operating Agreement and
applicable law, the Investment Manager may cause the Company (which term shall
include, for all purposes relating to the purchase and sale of Portfolio
Investments and the duties and obligations of the Investment Manager set forth
in Section 1 hereof, the Company and its consolidated subsidiaries, if any) from
time to time to purchase Portfolio Investments.

(b) Reserved.

(c) Reserved.

(d) Transaction, Director, Consulting, Advisory, Closing and Break- up Fees. The
Company shall receive its pro-rata share, measured by the amount invested or
proposed to be invested by the Company in any Portfolio Investment, of any
transaction, director, consulting, advisory, closing and break-up fees, or
similar fees (“Additional Fees”) payable with respect to any Portfolio
Investment. Notwithstanding anything herein or in the Operating Agreement to the
contrary, to the extent that any Additional Fees with respect to the Company’s
share of such Investment are paid to the Investment Manager or any of its
Affiliates, at the election of the Investment Manager, such amount will first be
applied to reimburse the Investment Manager or its Affiliates for their out of
pocket expenses in connection with the transaction giving rise to such fees and
100% of the balance will be applied to reduce the subsequent installments of the
Management Fee (as defined below).

(e) Other Agreements of the Investment Manager. The Investment Manager agrees to
the following:

 

6



--------------------------------------------------------------------------------

(i) the Investment Manager shall cause any purchase or sale of any Portfolio
Investment to be conducted on terms and conditions no less favorable to the
Company than those available on an arm’s length basis;

(ii) the Investment Manager shall provide to the Collateral Administrator all
reports, data and other information (including, without limitation, any letters
of representations) that the Collateral Administrator may reasonably request in
connection with its duties under the Loan Agreement, to the extent reasonably
available to the Investment Manager; and

(iii) the Investment Manager shall notify the Company of any change in control
of the Investment Manager within a reasonable time after such change in control
occurs.

(f) Other Obligations of the Investment Manager. Subject to the terms of the
Loan Agreement and to Section 10 hereof, the Investment Manager shall use all
commercially reasonable efforts to ensure that no action is taken by it, and
shall not willfully or in a grossly negligent manner take any action which would
(a) materially adversely affect the status of the Company for purposes of U.S.
federal or state law or any other law which, in the Investment Manager’s good
faith judgment, is applicable to the Company, (b) not be permitted by the
Company’s organizational documents, (c) violate any law, rule or regulation of
any governmental body or agency having jurisdiction over the Company, including,
without limitation, actions which would violate any U.S. federal, state or other
applicable securities law the violation of which would adversely affect, in any
material respect, any Lender, the business, operations, assets or financial
condition of the Company, or the ability of the Investment Manager to perform
its obligations hereunder, (d) require registration of the Company or the pool
of Collateral as an “investment company” under the Investment Company Act,
(e) adversely affect the Administrative Agent in any material respect,
(f) result in the Company violating the terms of the Loan Agreement,
(g) adversely affect the interests of the Secured Parties in the pool of
Collateral in any material respect (other than actions (i) permitted hereunder
or under the Loan Agreement or (ii) taken in the ordinary course of business of
the Investment Manager in accordance with its fiduciary duties to its clients)
or (h) cause (i) the Company to take any action or make an election to classify
itself as an association taxable as a corporation for federal, state or any
applicable tax purposes or (ii) otherwise cause adverse tax consequences to the
Company, it being understood that, in all circumstances, (x) the Investment
Manager and its Affiliates and their respective members, managers, directors,
officers, stockholders, employees and agents shall not be liable to the Company
except as provided in Section 10 and (y) in connection with the foregoing, the
Investment Manager shall not be required to make any independent investigation
of any facts or laws not otherwise known to it in connection with its
obligations under this Agreement and the Loan Agreement or the conduct of its
business generally. In addition, the Investment Manager need not take such
action unless arrangements satisfactory to it are made to insure or indemnify
the Investment Manager from any liability it may incur as a result of such
action. The Investment Manager and its Affiliates and their respective members,
managers, directors, officers, stockholders, employees and agents shall not be
liable to the Company, the Administrative Agent, any Secured Party or any other
Person except as provided in Section 10. The Investment Manager covenants that
it shall comply in all material respects with applicable laws and regulations
relating to its performance under this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, any indemnification of the
Investment Manager provided for in this Section 4 shall be payable by the
Company in accordance with the Loan Agreement.

 

7



--------------------------------------------------------------------------------

5. Brokerage.

The Investment Manager shall use commercially reasonable efforts to effect all
purchases and sales of securities in a manner consistent with the principles of
best execution. Subject to the objective of obtaining the best execution, the
Investment Manager may, in the allocation of business, take into consideration
all factors that it deems relevant, including, without limitation, the price,
the size of the transaction, the nature of the market for the security, the
amount of the commission, the amount of any assignment or transaction fees, the
timing of the transaction taking into account market prices and trends, the
reputation, experience and financial stability of the broker or dealer involved,
the quality of service rendered by the broker or dealer in other transactions
and other research and other brokerage services furnished to the Investment
Manager or its Affiliates by brokers and dealers, in connection with the duties
of the Investment Manager hereunder or otherwise, in each case in compliance
with Section 28(e) of the Securities Exchange Act of 1934, as amended. In this
regard, the Investment Manager may effect transactions which cause the Company
to pay a commission in excess of a commission which another broker or other
intermediary would have charged; provided, however, that the Investment Manager
shall have first determined that such commission is reasonable in relation to
the value of the brokerage or research services performed by that broker or
other intermediary or that the Company is the sole beneficiary of the services
provided. Such brokerage services may be used by the Investment Manager or its
Affiliates in connection with its other advisory activities or investment
operations.

6. Compensation.

The Company agrees to pay to the Investment Manager and the Investment Manager
agrees to accept as compensation for all services rendered by the Investment
Manager as such, to the extent not waived or deferred, an amount equal to
0.35% per annum of the aggregate principal balance of all Portfolio Investments
measured as of the last day of each Calculation Period immediately preceding
such Interest Payment Date (the “Management Fee”). The Management Fee will be
calculated on the basis of a calendar year consisting of 360 days and the actual
number of days elapsed.

7. Expenses.

Other than as set forth below, the Company will be responsible for paying all of
its expenses. On behalf of the Company, the Investment Manager may advance
payment of any expenses, and the Company shall, upon request, reimburse the
Investment Manager therefor within 30 days following written request from the
Investment Manager. Nothing in this Section 7 shall limit the ability of the
Investment Manager to be reimbursed by any Person other than the Company
(including issuers or obligors of securities, instruments or obligations owned
by the Company) for out-of-pocket expenses incurred by the Investment Manager in
connection with the performance of services hereunder. The Investment Manager
shall maintain complete and accurate records with respect to costs and expenses
and shall furnish the Company with receipts or other written vouchers with
respect thereto upon request of the Company. The Company shall bear the
reasonable costs and expenses of all audits and inspections permitted by
Section 6.03 of the Loan Agreement.

 

8



--------------------------------------------------------------------------------

8. Services to Other Companies or Accounts; Conflicts of Interest.

(a) The Investment Manager and its Affiliates, employees or associates are in no
way prohibited from, and intend to, spend substantial business time in
connection with other businesses or activities, including, but not limited to,
managing investments, advising or managing entities whose investment objectives
are the same as or overlap with those of the Company, participating in actual or
potential investments of the Company, providing consulting, merger and
acquisition, structuring or financial advisory services, including with respect
to actual, contemplated or potential investments of the Company, or acting as a
director, officer or creditors’ committee member of, advisor to, or participant
in, any corporation, company, trust or other business entity. The Investment
Manager and its Affiliates may, and expect to, receive fees or other
compensation from third parties for any of these activities unrelated to the
Company, which fees will be for the benefit of their own account and not the
Company.

(b) In addition, the Investment Manager and its Affiliates may manage other
investment vehicles and separate accounts (“Other Accounts”) that invest in
assets eligible for purchase by the Company. The Company may have the ability,
under certain circumstances, to take certain actions that would have an adverse
effect on Other Accounts. In these circumstances, the Investment Manager and its
affiliated persons will act in a manner believed to be equitable to the Company
and such Other Accounts, including co-investment in accordance with applicable
laws, including the conditions of any exemptive relief obtained by the Company
and the Investment Manager. The allocation of investment opportunities among the
Company and Other Accounts will be made in good faith pursuant to the Investment
Manager’s written allocation policies. The Investment Manager may combine
purchase or sale orders on behalf of the Company with orders for Other Accounts,
and allocate the assets so purchased or sold among such accounts in an equitable
manner. The Company may invest in portfolio companies in which Other Accounts
have or are concurrently making the same investment or a different investment
(e.g., an investment that is junior to the Company’s investment). In such
situations, the Company and the Other Accounts may potentially have conflicting
interests. If any matter arises that the Investment Manager determines in its
good faith judgment constitutes an actual conflict of interest, the Investment
Manager may take such actions as may be necessary or appropriate to ameliorate
the conflict. These actions may include, by way of example and without
limitation, disposing of the asset giving rise to the conflict of interest,
appointing an independent fiduciary, or delegating decisions relating to the
asset giving rise to the conflict of interest to a subcommittee of the
Investment Manager. The Investment Manager shall have no liability arising out
of such potential or actual conflicts of interest; provided, that nothing in
this Section 8(b) shall be construed as altering the duties of the Investment
Manager as set forth in this Agreement or any other transaction document or the
requirements of any law, rule, or regulation applicable to the Investment
Manager.

(c) Any purchase or disposition of a Portfolio Investment shall be made on terms
no less favorable to the Company than those available on an arm’s length basis.
Any purchase or disposition of a Portfolio Investment effected on behalf of the
Company with the Investment Manager or any Affiliate thereof will be effected in
accordance with all applicable laws and on terms as favorable to the Company as
would be the case if such Person were not so affiliated.

 

9



--------------------------------------------------------------------------------

9. Duty of Care and Loyalty; Exculpation of Liability.

The Investment Manager shall exercise its discretion and authority in accordance
with Applicable Law, the terms of the Loan Documents, all customary and usual
servicing practices for loans similar to the Portfolio Investments and, to the
extent consistent with the foregoing, (i) with reasonable care, using a degree
of skill and diligence not less than that with which the Company or Investment
Manager, as applicable, services and administers loans for its own account or
for the account of its Affiliates having similar lending objectives and
restrictions, and (ii) to the extent not inconsistent with clause (i), in a
manner consistent with the customary standards, policies and procedures followed
by institutional managers of national standing relating to assets of the nature
and character of the Portfolio Investments and without regard to any
relationship that the Investment Manager or any Affiliate thereof may have with
any underlying obligor or any Affiliate of an obligor.

10. Indemnification.

(a) To the fullest extent permitted by applicable law, the Company shall be held
harmless and indemnified by the Investment Manager against any claims, demands,
costs, liabilities and expenses, including amounts paid in satisfaction of
judgments, in compromise or as fines and penalties, and counsel fees incurred by
the Company (“Losses”) in connection with the defense or disposition of any
action, suit or other proceeding, whether civil or criminal, before any court or
administrative or investigative body in which the Company may be or may have
been involved as a party or otherwise or with which the Company may be or may
have been threatened, while acting in connection with the establishment,
management or operations of the Company or the management of the Portfolio
Investments, provided, however, to the fullest extent permitted by applicable
law, that the Company shall not be indemnified hereunder if there has been a
determination by a final decision on the merits by a court or other body of
competent jurisdiction before whom the issue of entitlement to indemnification
was brought that such Losses have been primarily attributable to the Company’s
willful misfeasance, bad faith, gross negligence in performance, or reckless
disregard, of its obligations; provided further, that the Investment Manager
will not be required to indemnify the Company with respect to any Losses
(i) arising out of an action or claim brought against the Company by the
Investment Manager or its Affiliates, or (ii) resulting from the performance or
non-performance of the Portfolio Investments.

Indemnification under this Section 10(a) shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.

If for any reason (other than the exclusions set forth in the first paragraph of
Section 10(a)) the indemnification provided above in Section 10(a) is
unavailable or is insufficient to hold the Company harmless, then the Investment
Manager agrees to contribute to the amount paid or payable by the Company as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company,
on the one hand, and the Investment Manager and its Affiliates, on the other
hand, but also the relative fault of the Company, on the one hand, and the
Investment Manager and its Affiliates, on the other hand, as well as any other
relevant equitable considerations.

 

10



--------------------------------------------------------------------------------

(i) To the fullest extent permitted by applicable law, each of the Investment
Manager, and its Affiliates, or any officer, director, member, manager,
employee, stockholder, assign, representative or agent of any such Person (each
an “Indemnified Person,” and collectively, the “Indemnified Persons”) shall be
held harmless and indemnified by the Company (the “Indemnifying Party”) (solely
out of the Portfolio Investments and in accordance with Section 10(b)(v) , and
not (solely for the purposes of this Agreement) out of the separate assets of
the Parent) against any claims, demands, costs, liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees incurred by such Indemnified Person in
connection with the defense or disposition of any action, suit or other
proceeding, whether civil or criminal, before any court or administrative or
investigative body in which such Indemnified Person may be or may have been
involved as a party or otherwise (other than as authorized by the directors of
the Parent, as the plaintiff or complainant) or with which such Indemnified
Person may be or may have been threatened, while acting in such Person’s
capacity as an Indemnified Person in connection with the establishment,
management or operations of the Company or the management of the Portfolio
Investments, provided, however, that an Indemnified Person shall not be
indemnified hereunder if and to the extent resulting from such Indemnified
Person’s bad faith, fraud, willful misfeasance, gross negligence or reckless
disregard; provided further, that the Company will not be required to indemnify
the Indemnified Persons with respect to any Losses (i) arising out of an action
or claim brought against any Indemnified Person by the Company or its
Affiliates, or (ii) resulting from the performance or non-performance of the
Portfolio Investments.

(ii) Only to the extent permitted pursuant to the terms of the Loan Agreement,
the Company shall make advance payments in connection with the expenses of
defending any action, suit or other proceeding with respect to which
indemnification might be sought hereunder if the Company receives a written
affirmation by the Indemnified Person of the Indemnified Person’s good faith
belief that the standards of conduct necessary for indemnification have been met
and a written undertaking to reimburse the Company unless it is subsequently
determined that the Indemnified Person is entitled to such indemnification and
if a majority of the directors of the Parent determine that the applicable
standards of conduct necessary for indemnification appear to have been met. In
addition, at least one of the following conditions must be met: (i) the
Indemnified Person shall provide adequate security for its undertaking (ii) the
Company shall be insured against losses arising by reason of any lawful
advances, or (iii) independent legal counsel in a written opinion, shall
conclude, based on a review of readily available facts (as opposed to a full
trial-type inquiry), that there is substantial reason to believe that the
Indemnified Person ultimately will be found entitled to indemnification. Any
payments pursuant to this Section 10(b)(ii) while the Loan Agreement is in
effect will be paid solely in accordance with the Loan Agreement (subject to the
availability of funds and to the conditions set forth in the Loan Agreement).

 

11



--------------------------------------------------------------------------------

(iii) The rights accruing to any Indemnified Person under these provisions shall
not exclude any other right to which such Indemnified Person may be lawfully
entitled.

(iv) Each Indemnified Person (other than the Investment Manager) shall, in the
performance of its duties, be fully and completely justified and protected with
regard to any act or any failure to act resulting from reliance in good faith
upon the books of account or other records of the Company, upon an opinion of
counsel, or upon reports made to the Company by any of the Company’s officers or
employees or by any advisor, administrator, manager, distributor, selected
dealer, accountant, appraiser or other expert or consultant selected with
reasonable care by the directors of the Parent, officers or employees of the
Company, regardless of whether such counsel or other person may also be a
director of the Parent. The Investment Manager shall, in the performance of its
duties, be fully and completely justified and protected with regard to any act
or any failure to act resulting from reliance in good faith upon any books of
account or other records of the Company that were prepared by an agent or other
third party, upon an opinion of counsel, or upon reports made to the Company by
any advisor, administrator, manager, distributor, selected dealer, accountant,
appraiser or other expert or consultant selected with reasonable care by the
directors of the Parent, officers or employees of the Company, regardless of
whether such counsel or other person may also be a director of the Parent.

(v) Any payments pursuant to Section 10(b)(i) while the Loan Agreement is in
effect will be paid solely in accordance with the Loan Agreement (subject to the
availability of funds and to the conditions set forth in the Loan Agreement).
All determinations that may be made to make advance payments in connection with
the expense of defending or settling any action, suit or other proceeding,
whether civil or criminal, shall be authorized and made (if so authorized and
made) in accordance with paragraph (b)(ii) above.

(vi) An Indemnified Person shall (or, solely in the case of Investment Manager
as Indemnified Person, with respect to the Investment Manager’s Affiliates and
the members, managers, directors, officers, stockholders, employees and agents
of the Investment Manager and its Affiliates, the Investment Manager shall cause
such Indemnified Person to) promptly notify the Indemnifying Party if the
Indemnified Person receives a complaint, claim, compulsory process or other
notice of any loss, claim, damage or liability giving rise to a claim for
indemnification under this Section 10(b), but failure so to notify the
Indemnifying Party (i) shall not relieve such Indemnifying Party from its
obligations under this Section 10(b) unless and to the extent that it did not
otherwise learn of such action or proceeding and to the extent such failure
results in the forfeiture by the Indemnifying Party of substantial rights and
defenses and (ii) shall not, in any event, relieve the Indemnifying Party of any
obligations to any Person entitled to indemnity pursuant to this Section 10(b)
other than the indemnification obligations provided for in Section 10(b).

(vii) With respect to any claim made or threatened against an Indemnified
Person, or compulsory process or request served upon such Indemnified

 

12



--------------------------------------------------------------------------------

Person for which such Indemnified Person is or may be entitled to
indemnification under this Section 10(b), such Indemnified Person shall (or,
solely in the case of Investment Manager as Indemnified Person, with respect to
the Investment Manager’s Affiliates and the members, managers, directors,
officers, stockholders, employees and agents of the Investment Manager and its
Affiliates, the Investment Manager shall cause such Indemnified Person to), at
the Indemnifying Party’s expense:

(1) give written notice to the Indemnifying Party of such claim within ten
(10) days after such claim is made or threatened, which notice shall specify in
reasonable detail the nature of the claim and the amount (or an estimate of the
amount) of the claim; provided, that failure to give notice shall not relieve
the Indemnifying Party of its obligation hereunder, unless the Indemnifying
Party is materially prejudiced or otherwise forfeits substantial rights or
defenses by reason of such failure;

(2) provide the Indemnifying Party such information and cooperation with respect
to such claim as the Indemnifying Party may reasonably require, including, but
not limited to, making appropriate personnel available to the Indemnifying Party
at such reasonable times as the Indemnifying Party may request;

(3) cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such claim;

(4) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim;

(5) neither incur any material expense to defend against nor release or settle
any such claim or make any admission with respect thereto (other than routine or
incontestable admissions or factual admissions the failure to make which would
expose such Indemnified Person to unindemnified liability) without the prior
written consent of the Indemnifying Party; provided, that the Indemnifying Party
shall have advised such Indemnified Person that such Indemnified Person is
entitled to be indemnified hereunder with respect to such claim; and

(6) upon reasonable prior notice, afford to the Indemnifying Party the right, in
its sole discretion and at its sole expense, to assume the defense of such
claim, including, but not limited to, the right to designate counsel and to
control all negotiations, litigation, arbitration, settlements, compromises and
appeals of such claim; provided, that if the Indemnifying Party assumes the
defense of such claim, it shall not be liable for any fees and expenses of
counsel for any Indemnified Person incurred thereafter in connection with such
claim except that if such Indemnified. Party reasonably determines that counsel
designated by the Indemnifying Party has a conflict of interest, such
Indemnifying

 

13



--------------------------------------------------------------------------------

Party shall pay the reasonable fees and disbursements of one counsel (in
addition to any local counsel) separate from its own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; provided, further, that prior to entering into any final
settlement or compromise, such Indemnifying Party shall seek the consent of the
Indemnified Person and use its best efforts in the light of the then prevailing
circumstances (including, without limitation, any express or implied time
constraint on any pending settlement offer) to obtain the consent of such
Indemnified Person as to the terms of settlement or compromise. If an
Indemnified Person does not consent to the settlement or compromise within a
reasonable time under the circumstances and such settlement or compromise
includes a full release of all claims and does not include any admission of
liability or wrongdoing by the Indemnified Person, the Indemnifying Party shall
not thereafter be obligated to indemnify the Indemnified Person for any amount
in excess of such proposed settlement or compromise.

(viii) No Indemnified Person shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any claim giving rise to a claim for indemnity hereunder,
or permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to the Indemnifying Party of a release from
liability substantially equivalent to the release given by the claimant to such
Indemnified Person in respect of such claim.

(ix) In the event that any Indemnified Person waives its right to
indemnification hereunder, the Indemnifying Party shall not be entitled to
appoint counsel to represent such Indemnified Person nor shall the Indemnifying
Party reimburse such Indemnified Person for any costs of counsel to such
Indemnified Person.

11. Term of Agreement; Events Affecting the Investment Manager; Survival of
Certain Terms; Delegation.

(a) This Agreement shall become effective as of the date hereof and, unless
sooner terminated by the Company or the Investment Manager as provided herein,
shall continue in effect during the existence of the Company. Notwithstanding
the foregoing, this Agreement may be terminated by the Company without the
payment of any penalty, upon the occurrence of a “cause” event. A “cause” event
for purposes of this Section 11(a) shall have occurred by reason of:

(i) the conviction (or plea of no contest) for a felony of the Investment
Manager;

(ii) the conviction (or plea of no contest) for a felony of an officer or a
member of the board of directors of the Investment Manager, if the employment or
other affiliation of such Person so convicted is not terminated by the
Investment Manager within 30 days of such conviction and the Parent votes
thereafter to invoke this termination provision;

 

14



--------------------------------------------------------------------------------

(iii) the Investment Manager or an officer or a member of the board of directors
of the Investment Manager has engaged in gross negligence or willful misconduct
with respect to the Company that has resulted in a material adverse effect on
the Company or the Portfolio Investments, or has committed a knowing material
violation of securities laws, each as determined by a final decision of a court
or binding arbitration decision unless, in the case of such natural persons,
their employment or other affiliation with the Investment Manager is terminated
or suspended within 30 days after discovery by the Investment Manager;

(iv) the Investment Manager shall willfully violate or breach any material
provision of this Agreement or the Loan Agreement applicable to it;

(v) the Investment Manager shall violate or breach any provision of this
Agreement or any term of the Loan Agreement applicable to it (including, but not
limited to, any breach of a material representation, warranty or certification
of the Investment Manager hereunder or thereunder, but other than as covered in
Section 11(a)(iv), and it being understood that the failure of the Compliance
Condition or any Eligibility Criteria or the occurrence of a Coverage Event is
not a violation or breach, other than a willful violation or breach of the
Eligibility Criteria at the time of the acquisition of any Portfolio
Investment), which violation or breach (1) has a material adverse effect on the
Lenders and (2) if capable of being cured, is not cured within 30 days of the
Investment Manager becoming aware of, or its receiving notice from the Company
or the Administrative Agent of, such violation or breach, or, if such violation
or breach is not capable of being cured within 30 days but is capable of being
cured in a longer period, it fails to cure such violation or breach within the
period in which a reasonably prudent person could cure such violation or breach,
but in no event greater than 60 days;

(vi) the Investment Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Investment Manager (i) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (ii) applies for
or consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Investment Manager or of any
substantial part of its properties or assets, or authorizes such an application
or consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Investment Manager and
continue undismissed for 60 days; (iii) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency or dissolution, or
authorizes such application or consent, or proceedings to such end are
instituted against the Investment Manager without such authorization,

 

15



--------------------------------------------------------------------------------

application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or (iv) permits or suffers all or any substantial part of its properties or
assets to be sequestered or attached by court order and the order remains
undismissed for 60 days;

(vii) the occurrence of any event specified in clause (a) of the definition of
Event of Default in the Loan Agreement which default is primarily the result of
any act or omission of the Investment Manager resulting from a breach of its
duties under this Agreement or under the Loan Agreement (but not as a result of
any default of any Collateral Obligation); or

(viii) GSO/Blackstone Debt Funds Management LLC ceases to be the sub advisor of
the Investment Manager.

The Investment Manager shall promptly provide written notice to the Member upon
the occurrence of a “cause” event.

(b) Notwithstanding anything herein to the contrary, Sections 7 and 10 of this
Agreement shall survive any termination hereof.

(c) From and after the effective date of termination of this Agreement, the
Investment Manager and its Affiliates shall not be entitled to compensation for
further services hereunder, but shall be paid all compensation and reimbursement
of expenses accrued to the date of termination. Upon such termination and upon
request by the Borrower, the Investment Manager shall deliver as directed copies
of all documents, books, records and other information prepared and maintained
by or on behalf of the Company with respect to an Portfolio Investment
(“Records”) within five Business Days after demand therefor and a computer tape
or diskette (or any other means of electronic transmission acceptable to the
successor investment manager) containing as of the close of business on the date
of demand all of the data maintained by the Investment Manager in computer
format in connection with managing the Portfolio Investments. The Investment
Manager agrees to use reasonable efforts to cooperate with any successor
investment manager in the transfer of its responsibilities hereunder, and will,
among other things, provide upon receipt of a written request by such successor
investment manager any information available to it regarding any Portfolio
Investments. The Investment Manager agrees that, notwithstanding any
termination, it will reasonably cooperate in any proceeding arising in
connection with this Agreement, the Loan Agreement or any Portfolio Investment
(excluding any such proceeding in which claims are asserted against the
Investment Manager or any Affiliate of the Investment Manager) upon receipt of
appropriate indemnification and expense reimbursement.

(d) Until a successor investment manager has commenced investment management
activities in the place of FS Investment Corporation II, FS Investment
Corporation II shall not resign as Investment Manager hereunder. Notwithstanding
anything contained herein to the contrary and to the extent permitted by
Applicable Law without causing the Investment Manager to have liability, the
resignation of the Investment Manager shall not become effective until an entity
approved by the Company and the Member and shall have assumed the
responsibilities and obligations of the Investment Manager.

 

16



--------------------------------------------------------------------------------

12. Power of Attorney; Further Assurances.

In addition to the power of attorney granted to the Investment Manager in
Section 1 of this Agreement, the Company hereby makes, constitutes and appoints
the Investment Manager, with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, in accordance with the terms of this Agreement (a) to sign, execute,
certify, swear to, acknowledge, deliver, file, receive and record any and all
documents which the Investment Manager reasonably deems necessary or appropriate
in connection with its investment management duties under this Agreement and
(b) to (i) subject to any policies adopted by the Parent or the Company with
respect thereto, exercise in its discretion any voting or consent rights
associated with any securities, instruments or obligations included in the
Company’s assets, (ii) execute proxies, waivers, consents and other instruments
with respect to such securities, instruments or obligations, (iii) endorse,
transfer or deliver such securities, instruments and obligations and
(iv) participate in or consent (or decline to consent) to any modification,
work-out, restructuring, bankruptcy proceeding, class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
or transaction with regard to such securities, instruments and obligations. To
the extent permitted by applicable law, this grant of power of attorney is
irrevocable and coupled with an interest, and it shall survive and not be
affected by the subsequent dissolution or bankruptcy of the Company; provided
that this grant of power of attorney will expire, and the Investment Manager
will cease to have any power to act as the Company’s attorney-in-fact, upon
termination of this Agreement in accordance with its terms. The Company shall
execute and deliver to the Investment Manager all such other powers of attorney,
proxies, dividend and other orders, and all such instruments, as the Investment
Manager may reasonably request for the purpose of enabling the Investment
Manager to exercise the rights and powers which it is entitled to exercise
pursuant to this Agreement. Each of the Investment Manager and the Company shall
take such other actions, and furnish such certificates, opinions and other
documents, as may be reasonably requested by the other party hereto in order to
effectuate the purposes of this Agreement and to facilitate compliance with
applicable laws and regulations and the terms of this Agreement.

13. Amendment of this Agreement; Assignment.

No provision of this Agreement may be amended, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against which
enforcement of the amendment, waiver, discharge or termination is sought. The
Investment Manager may not, directly or indirectly, assign all or any part of
its rights and duties under this Agreement to any Person without the prior
consent of the Company, the Administrative Agent and the Required Financing
Providers; provided, however, that the no such consent shall be required in
connection with the merger of FS Investment Corporation II with FS Investment
Corporation or other fundamental change transaction the result of which
effectively combines the ownership and/or assets of FS Investment Corporation II
and FS Investment Corporation. In accordance with the foregoing, the Investment
Manager may transfer this Agreement or its rights and duties under this
Agreement without obtaining the prior consent of the Company or providing prior
notice to the Member in a transaction that does not result in a Change of
Control.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any

 

17



--------------------------------------------------------------------------------

single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

14. Notices.

Unless expressly provided otherwise herein, any notice, request, direction,
demand or other communication required or permitted under this Agreement shall
be in writing and shall be deemed to have been duly given, made and received if
sent by hand or by overnight courier, when personally delivered, if sent by
telecopier, when receipt is confirmed by telephone, or if sent by registered or
certified mail, postage prepaid, return receipt requested, when actually
received if addressed as set forth below:

 

  (a) If to the Company:

Juniata River LLC

c/o FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Tel: (215) 495-1169

Fax: (215) 222-4649

 

  (b) If to the Investment Manager:

FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Tel: (215) 495-1169

Fax: (215) 222-4649

(c) If to the Administrative Agent, the Collateral Agent, the Collateral
Administrator or any Lender under the Loan Agreement, as provided in the Loan
Agreement, as may be amended therein.

Either party to this Agreement may alter the address to which communications or
copies are to be sent to it by giving notice of such change of address in
conformity with the provisions of this Section 14.

15. Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns as provided herein.

16. Entire Agreement.

 

18



--------------------------------------------------------------------------------

This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.

17. Costs and Expenses.

The costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiation, preparation and
execution of this Agreement, and all matters incident thereto, shall be borne by
each party hereto.

18. Books and Records.

In compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Investment Manager hereby agrees that all records which it maintains for the
Company are the property of the Company and further agrees to surrender promptly
to the Company any such records upon the Company’s request. The Investment
Manager further agrees to preserve for the periods prescribed by Rule 31a-2
under the 1940 Act the records maintained by it in its capacity as Investment
Manager that are required to be maintained by Rule 31a-1 under the 1940 Act.

19. Titles Not to Affect Interpretation.

The titles of sections contained in this Agreement are for convenience only, and
they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

20. Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and, to the extent permitted by applicable law, no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be invalid or unenforceable in whole or
in part.

21. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

22. Execution in Counterparts.

This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
instrument.

23. Third Party Rights; Benefits of Agreement.

 

19



--------------------------------------------------------------------------------

Other than as set forth in this Section 23, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of the Member.

The Investment Manager hereby acknowledges that the Collateral Agent is the
beneficiary of a collateral assignment of this Agreement pursuant to
Section 8.02 of the Loan Agreement and the Collateral Agent for the benefit of
the Secured Parties shall be an express third party beneficiary of the Company’s
rights hereunder, including but not limited to the Company’s right to
indemnification set forth in Section 10, subject, in each case, to each of the
limitations, restrictions and conditions set forth in the Loan Agreement with
respect to the collateral assignment of this Agreement, and for the avoidance of
doubt, excluding any right of the Company to replace or terminate the Investment
Manager; provided that, such collateral assignment and such third party
beneficiary rights shall automatically terminate upon the irrevocable payment in
full of the Secured Obligations (other than contingent indemnity obligations as
to which no claim has been made) and the termination of the Financing
Commitments in full.

24. Representations and Warranties of the Investment Manager.

The Investment Manager represents, warrants and covenants as of the Effective
Date and the date of each Advance as to itself:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times;

(b) Due Qualification. It is duly qualified to do business as a Maryland
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a Material
Adverse Effect;

(c) Power and Authority. It has the power, authority and legal right to execute
and deliver this Agreement and to perform its obligations hereunder; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Investment Manager by all necessary corporate action;

(d) Binding Obligations. This Agreement has been executed and delivered by the
Investment Manager and, assuming due authorization, execution and delivery by
the Company, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing;

(e) No Violation. The execution, delivery and performance of this Agreement by
the Investment Manager, the Investment Manager’s consummation of the
transactions

 

20



--------------------------------------------------------------------------------

contemplated hereby and the Investment Manager’s fulfillment of the terms hereof
do not (A) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, its articles of amendment and restatement or amended and restated bylaws,
or any material indenture, agreement, mortgage, deed of trust or other material
instrument to which it is a party or by which it or its properties are bound,
(B) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such material indenture, agreement,
mortgage, deed of trust or other material instrument (except as may be created
pursuant to this Agreement or any other Transaction Document), or (C) violate in
any material respect any Applicable Law except, in the case of this subclause
(C), to the extent that such conflict or violation would not reasonably be
expected to have a Material Adverse Effect;

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best of the Investment Manager’s knowledge, threatened against it, before
any Governmental Authority having jurisdiction over it or its properties
(A) asserting the invalidity of this Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated hereby or (C) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect. Except as otherwise disclosed, there is no charge,
investigation, action, suit or proceeding before or by any court pending or, to
the best knowledge of the Investment Manager, threatened that, if determined
adversely to the Investment Manager, would have a material adverse effect upon
the performance by the Investment Manager of its duties under, or on the
validity or enforceability of, this Agreement;

(g) No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Governmental Authority having
jurisdiction over it or any of its properties is required to be made in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby, in each case other than
(A) consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

(h) Investment Company Status. It is not required to be registered as an
“investment company” within the meaning of the 1940 Act;

(i) Information True and Correct. All information (other than any information
provided to the Investment Manager by an un-Affiliated third party) heretofore
or hereafter furnished by or on behalf of the Investment Manager in writing to
any Lender, the Collateral Agent, the Collateral Administrator or the
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby is and will be (when taken as a whole) true and correct in
all material respects. With respect to any information received from any
un-Affiliated third party, the Investment Manager (i) will not furnish (and has
not furnished) any such information to any Lender, the Collateral Agent, the
Collateral Administrator or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby that it knows (or knew) to be
incorrect at the time such information is (or was) furnished in any material
respect and (ii) has informed (or will inform) the applicable Lender, the
Collateral Agent, the Collateral Administrator or the Administrative Agent, as
applicable, of any such information which it found to be incorrect in any
material respect after such information was furnished.

 

21



--------------------------------------------------------------------------------

(j) Reserved.

(k) Eligibility of Portfolio Investments. All Portfolio Investments included in
the calculation of the Net Asset Value in the most recently delivered Monthly
Report, to the knowledge of the Investment Manager, satisfy the Eligibility
Criteria;

(l) Collections. The Investment Manager acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account; and

(m) Allocation of Charges. There is not any agreement or understanding between
the Investment Manager and the Company (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.

25. Conflict with the Loan Agreement. In the event that this Agreement requires
any action to be taken with respect to any matter and the Loan Agreement
requires that a different action be taken with respect to such matter, and such
actions are mutually exclusive, the provisions of the Loan Agreement in respect
thereof shall control.

26. Subordination. The Investment Manager agrees that the payment of all amounts
to which it is entitled pursuant to this Agreement shall be subordinated to the
extent set forth in, and the Investment Manager agrees to be bound by the
provisions of, the Loan Agreement and each of the Investment Manager and the
Company hereby consents to the assignment of this Agreement as provided in
Section 8.02 of the Loan Agreement.

27. No Proceedings. The Investment Manager hereby agrees that it will not
institute against the Company, or join any other Person in instituting against
the Company, any insolvency proceeding (namely, any proceeding of the type
referred to in clause (d) or (e) of the definition of Event of Default) so long
as any Advances or other amounts due from the Company hereunder shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit the Investment Manager’s right to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted by any Person other than the Investment Manager.

28. Confidentiality.

The Investment Manager shall hold in confidence, and not disclose to any Person,
the identity of any Lender or the terms of any fees payable in connection with
any Transaction Document except it may disclose such information (i) to its
officers, directors, employees, agents, counsel, accountants, auditors,
advisors, prospective lenders, equity investors or representatives, (ii) with
the consent of such Lender, (iii) to the extent such information has

 

22



--------------------------------------------------------------------------------

become available to the public other than as a result of a disclosure by or
through such Person, (iv) to the extent the Investment Manager or any Affiliate
deems disclosure reasonably prudent under, or should be required by, any law or
regulation applicable to it, or (v) as requested by any Governmental Authority
to disclose such information.

[Remainder of page intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FS INVESTMENT CORPORATION II By:   /s/ Gerald F. Stahlecker   Name: Gerald F.
Stahlecker   Title: Executive Vice President JUNIATA RIVER LLC By:   /s/ Gerald
F. Stahlecker   Name: Gerald F. Stahlecker   Title: Executive Vice President

Juniata River LLC

Investment Management Agreement